IN THE SUPREME COURT OF THE STATE OF DELAWARE

 LIAM SCHOFIELD,                       §
                                       §    No. 361, 2021
       Defendant Below,                §
       Appellant,                      §    Court Below—Superior Court
                                       §    of the State of Delaware
       v.                              §
                                       §    Cr. ID Nos. N1709009074
 STATE OF DELAWARE,                    §                N1608024954
                                       §
       Appellee.                       §

                           Submitted: June 24, 2022
                          Decided: September 12, 2022

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                     ORDER

      Upon consideration of the parties’ briefs and the record on appeal, it appears

to the Court that:

      (1)    Liam Schofield filed this appeal from a Superior Court order sentencing

him for a violation of probation (“VOP”). We affirm the Superior Court’s judgment.

      (2)    In 2017, Schofield pleaded guilty to Carrying a Concealed Deadly

Weapon (“CCDW”) and Possession of a Firearm in a School Zone (“PFSZ”). The

offenses related to an incident during which Schofield was carrying a concealed

firearm on or near the Delaware Technical Community College (“Del Tech”)

campus. The Superior Court sentenced him as follows: for CCDW, to eight years

of imprisonment, suspended for one year of Level III probation; and for PFSZ, to
eight years of imprisonment, suspended for one year of Level III probation. Among

other conditions, the sentence order prohibited contact with Del Tech except to

obtain paperwork or employment and prohibited Schofield’s use of social media.

      (3)    In 2018, Schofield pleaded guilty to possession of a firearm by a person

prohibited (“PFBPP”) after an administrative search by Probation and Parole officers

found a firearm and other items at the residence where Schofield lived with his

mother, Carol Schofield. The Superior Court sentenced him to eight years of

imprisonment, suspended for three years of Level III probation with GPS

monitoring. Among other conditions, the sentence order provided for zero tolerance

of possession, custody, or control of firearms, ammunition, or other weapons;

prohibited Schofield from living in a residence where firearms were present, even if

other residents lawfully possessed such firearms; and prohibited the use of social

media. The order also prohibited Schofield from having any unsupervised contact

with Carol Schofield.

      (4)    On three occasions in 2018 and 2019, the Superior Court found

Schofield in violation of probation and imposed VOP sentences. During the period

from 2018 through mid-2021, Schofield was participating in the court’s Mental

Health Court. The VOP sentence orders and modified sentence orders entered

during this period reflect that the Superior Court was attempting to address concerns

about Schofield’s mental health and risk to the community while accommodating


                                         2
his interest in having contact with his mother. Of particular note, at various times

the Superior Court modified the prohibition on unsupervised contact with Carol

Schofield to entirely prohibit such contact and to entirely eliminate the prohibition,

therefore permitting unsupervised contact.

      (5)    Then, in July 2021, a probation officer filed a fourth VOP report

describing a volatile incident that occurred in June 2021, during which Schofield and

Carol Schofield refused to open the door for a home visit by the officer. The report

included a detailed narrative regarding Carol Schofield’s negative influence on him,

her interference with Schofield’s compliance with probation, and her history of

supplying him with firearms. On July 15, 2021, the Superior Court found Schofield

in violation of probation and sentenced him as follows: for PFBPP, to eight years

of imprisonment, suspended after six months for decreasing levels of supervision;

for CCDW, to eight years of imprisonment with credit for thirty-four days previously

served, suspended after six months for decreasing levels of supervision; and for

PFSZ, to eight years of imprisonment, suspended after six months for decreasing

levels of supervision. In addition to other conditions, the order prohibited contact

with Carol Schofield for sixty days.

      (6)    With that background, we arrive at the VOP that is the subject of this

appeal. On September 28, 2021, a probation officer filed a VOP report alleging that

Schofield had violated the requirement that he have no contact with Carol Schofield


                                          3
for sixty days—which had been imposed in the July 15, 2021 VOP sentence order—

by sending her seven letters and four tablet messages in July and August 2021, while

he was incarcerated. During the VOP hearing, Schofield admitted that he was in

violation of his probation based on the letters. At a hearing on October 21, 2021,

the Superior Court found Schofield in violation of probation, terminated him from

Mental Health Court, and sentenced him as follows: for CCDW, to eight years of

imprisonment, suspended after six months for six months of Level IV home

confinement, suspended for twelve months of Level III probation with GPS

monitoring; for PFSZ, to eight years of imprisonment, suspended for twelve months

of Level III probation with GPS monitoring; and for PFBPP, to eight years of

imprisonment, suspended for twelve months of Level III probation with GPS

monitoring.    The sentence order also imposed numerous special conditions,

including but not limited to a detailed provision prohibiting direct or indirect contact

or communication with Carol Schofield; no contact with Del Tech; zero tolerance

for possession of weapons; and no use of social media and the internet.

      (7)     On November 9, 2021, the Superior Court entered a corrected VOP

sentence order. To give Schofield credit for time previously served, the order

changed the sentence for CCDW to four years and nine months of imprisonment,

suspended after six months for Level IV home confinement, suspended for twelve

months of Level III with GPS monitoring. The special conditions remained the same


                                           4
as those imposed in the October 21, 2021 order, except that the November 9, 2021

order added that “Defendant is to have no access to external communications while

at Level 5 unless to contact his counsel or authorized by DOC or the Court.”

Schofield has appealed to this Court.

       (8)     On appeal, Schofield contends that the Superior Court could not find

him in violation of probation because he was incarcerated when he sent the letters to

Carol Schofield. We find no reversible error. In a case in which the Superior Court

found the defendant in violation of probation and resentenced him because the

defendant sent letters from prison to someone with whom the underlying sentence

order prohibited him from having contact, this Court held that the Superior Court

had “authority to revoke [the defendant’s] deferred or unexecuted probationary

sentence” because “the Superior Court may revoke a grant of probation before its

actual commencement.”1

       (9)     Next, Schofield challenges the circumstances leading to the July 15,

2021 VOP and argues that the July 15, 2021 sentence order should not have

prohibited contact with Carol Schofield for sixty days. Schofield did not appeal



1
  Perry v. State, 741 A.2d 359, 362 (Del. 1999). See also Allen v. State, 2016 WL 152923, at *1
(Del. Jan. 8, 2016) (“Moreover, to the extent Allen challenges the Superior Court’s jurisdiction to
issue a VOP finding while Allen was serving the work release portion of his sentence, that claim
has no merit. The Superior Court has the authority to revoke a probationary sentence at any time,
even before a defendant begins to serve it.”); Sewell v. State, 2003 WL 22839962, at *1 (Del. Nov.
26, 2003) (rejecting claim that the Superior Court erred by revoking probationary portion of
sentence before he began serving it).
                                                5
from the July 15, 2021 order, and that order is not the subject of this appeal.

       (10) Schofield also asserts that prohibiting contact with Carol Schofield, as

provided in the VOP sentence order that is the subject of this appeal, is excessive

and pointless, because he cannot stay away from his mother. He similarly argues

that the imposition of a no-internet condition was excessive and prevents him from

completing college or having a job in his chosen profession. “Appellate review of a

sentence is limited to whether the sentence falls within the statutory limits prescribed

by the General Assembly and whether it is based on factual predicates which are

false, impermissible, or lack minimal reliability, judicial vindictiveness or bias, or a

closed mind.”2 “When the sentence is within the statutory limits, this Court will not

find an abuse of discretion unless it is clear that the sentencing judge relied on

impermissible factors or exhibited a closed mind.”3 In addition, the Superior Court

“has broad discretion to impose reasonable probation conditions.”4

       (11) The Superior Court did not abuse its sentencing discretion. After

finding that Schofield was in violation of probation, the Superior Court could impose

any period of incarceration up to and including the balance of Level V time

remaining on the original sentence.5 Although Schofield faced more than twenty




2
  Weston v. State, 832 A.2d 742, 746 (Del. 2003).
3
  Id.
4
  Hartmann v. State, 2011 WL 1486567, at *1 (Del. Apr. 19, 2011).
5
  11 Del. C. § 4334(c).
                                              6
years in backup Level V time, the Superior Court sentenced him to six months of

incarceration, followed by decreasing levels of supervision. Even with the addition

of restrictive conditions, the sentence is within the balance remaining on the original

sentence. Moreover, the transcript of the VOP hearing reflects that the Superior

Court gave careful consideration to, and explained at great length why it was again

imposing, the no-contact order.6 Among many other considerations, the court (i)

observed that it had previously lifted the no-contact order, leading to the volatile

June 2021 incident that had resulted in the previous VOP, and (ii) considered a

psychological report that said that Schofield’s involvement with his mother impeded

his ability to accept responsibility for his actions.7 As to the prohibition on internet

use, the docket reflects that Schofield has since been found in violation of probation

again and resentenced. That latest sentence does not explicitly set forth a no-internet

condition, nor did the administrative warrant related to that later VOP allege that

Schofield had violated that condition. Thus, this issue no longer appears to be

relevant.

       (12) Schofield also argues that the Superior Court erred by entering a

“corrected” VOP sentence order on November 9, 2021, without Schofield’s

appearance in court. That order corrected the October 21, 2021 order by reducing


6
  State v. Schofield, Crim. ID Nos. 1608024954, 1709009074, VOP Transcript, at 49:1-57:5 (Del.
Super. Ct. Oct. 21, 2021).
7
  Id. at 54:12-15, 56:5-14.
                                              7
the Level V sentence imposed for CCDW to four years and nine months, to give

Schofield credit for time previously served. The November 9 order also added the

following language that did not appear in the October 21 order: “Defendant is to

have no access to external communications while at Level 5 unless to contact his

counsel or authorized by DOC or the Court.”

       (13) It is “well established that a defendant has a fundamental right to be

present at the imposition of a final sentence following a criminal conviction.”8 “The

defendant’s presence is not always necessary, however, when a sentence is

corrected.”9 The Superior Court may correct clerical errors in its records without

notice, if a clerical mistake appears on the face of the record.10 Although a close

call, after careful consideration of the record we conclude that the November 9 order

corrected a clerical mistake as to the limitation on Schofield’s external

communications while at Level V. The transcript of the October 21, 2021 VOP

hearing reflects that the sentencing judge stated that Schofield was “to have no

contact with Carol Schofield, and that will be a zero tolerance provision for DOC to

oversee his access to and from the facility as appropriate.”11 The language in the

November 9, 2021 order limiting Schofield’s external communications while at



8
  Jones v. State, 672 A.2d 554, 555 (Del. 1996).
9
  Id.
10
   Id.
11
   State v. Schofield, Crim. ID Nos. 1608024954, 1709009074, VOP Transcript, at 58:13-15 (Del.
Super. Ct. Oct. 21, 2021) (emphasis added).
                                              8
Level V except to contact counsel or as “authorized by DOC or the Court” is

consistent with the sentence imposed by the Superior Court at the hearing.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ James T. Vaughn, Jr.
                                      Justice




                                         9